DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-8 are pending and presented for examination.
Applicants are requested to ensure the claims are in proper US form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 (and those dependent thereon owing to their dependency), it is indefinite as to if the carbon foam is free of an additive, or if an additive is an extra add-on (Which it appears to be in claim 8 as an add-on). It is further unclear if the compressive strength is free of carbon-encapsulated metal nanoparticles, graphene-encapsulate metal nanoparticles, just one of or both. It is being construed for the purposes of compact prosecution as being free of carbon-encapsulated metal nanoparticles, graphene-encapsulated nanoparticles nor any additive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017013199 to Bruchmann et al. (hereinafter, “Bruchmann at __”).
Regarding claims 1 and 2, Bruchmann discloses a carbon foam comprising a carbon matrix defining a plurality of pores distributed throughout the carbon foam (Bruchmann at “Table 1” and “Figures”) throughout the carbon foam, the carbon foam having a compressive strength of 30, 83, 120 and 130 MPa as measured from the carbon foam free of carbon-encapsulated metal nanoparticles, graphene-encapuslated metal nanoparticles are without any additives.
As to claim 5, a porosity of 51-56% is also disclosed (Id.).
Turning to claim 6, the apparent (bulk) density is 0.83-0.91 g/cc (Id.).
Claim 7 is a combination of the rejection of claims 5 and 6.
As to claims 3 and 4, while the distribution of pores is not expressly stated, as noted by Miller (infra), the high compressive strength is due to uniform pore distributions (Miller at [0044]) so it would be inherent that a relative uniform and isotropic pore size and distribution thereof exists absent evidence to the contrary though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20070193158 to Miller et al. (hereinafter, “Miller at __”).
Regarding claims 1-3, Miller discloses a carbon foam comprising a carbon matrix defining a plurality of uniformly distributed pores (Miller at [0017]-[0018]) having a compressive strength of at least 5 MPa (which overlaps that range insta0ntly claimed (or 20 or 45 MPa) such that a prima facie case of obviousness exists, see MPEP 2144.05) as measured from the carbon foam free of carbon-encapsulated metal nanoparticles, graphene-encapsulated metal nanoparticles, and an additive selected from the group consisting of carbon particles, carbon nanoparticles, metal, metal oxide, and metal carbides.
With respect to claim 4, the pore diameter is isotropic (Id.).
Concerning claim 5, the porosity is 70-95% which overlaps that range instantly claimed which is prima facie obvious.
Turning to claim 6, the bulk density is 0.11-0.15 g/cc (Miller at [0030]).
Claim 7 is a combination of the rejection of claims 5 and 6. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruchmann as applied to claim 1 above, and in further view of US Patent No. 6183854 to Stiller et al. (hereinafter, “Stiller at __”).
Regarding claim 8, Bruchmann does not expressly state addition of carbon particles, carbon nanoparticles, metal, metal oxide, metal carbides, or combinations thereof.
Stiller also in a carbon foam (Stiller at “Abstract”) discloses addition of carbon nanotubes, carbon nanofibers, etc. (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the additives of Stiller to the foam of Bruchmann. The teaching or suggested motivation in doing so being reinforcement (Id.) which increases the compressive strength, modulus and flexural strength (Stiller at 2:1-5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and in further view of Stiller.
Regarding claim 8, Miller does not expressly state addition of carbon particles, carbon nanoparticles, metal, metal oxide, metal carbides, or combinations thereof.
Stiller also in a carbon foam (Stiller at “Abstract”) discloses addition of carbon nanotubes, carbon nanofibers, etc. (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the additives of Stiller to the foam of Miller. The teaching or suggested motivation in doing so being reinforcement (Id.) which increases the compressive strength, modulus and flexural strength (Stiller at 2:1-5).

Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759